Exhibit 10.2
EXECUTION VERSION
AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT
     AMENDMENT NO. 1, dated as of February 26, 2010 (this “Amendment”), among
RHI Entertainment, LLC (the “Borrower”), its subsidiaries party to the Credit
Agreement described below as Guarantors (the “Guarantors”, and together with the
Borrower, the “Credit Parties”), RHI Entertainment Holdings II, LLC (the
“Parent”), the Lenders party to the Credit Agreement described below (the
“Lenders”) and Wilmington Trust FSB, as successor to JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders (in such capacity, the “Agent”) to the
FORBEARANCE AGREEMENT described below.
     WHEREAS, the Borrower, the Guarantors, the Parent, the Lenders and the
Agent are parties to a Credit, Security, Guaranty and Pledge Agreement, dated as
of June 23, 2008 (as the same may have been or may from time to time be further
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”).
     WHEREAS, the Borrower, the Guarantors, the Parent, the Agent, the Lenders
constituting the Required Lenders under the Credit Agreement have entered into
that certain Forbearance Agreement dated as of February 12, 2010 (as amended,
restated, supplemented or modified from time to time, including (upon
satisfaction of the conditions precedent set forth herein) via this Amendment,
the “Forbearance Agreement”).
     WHEREAS, pursuant to the Forbearance Agreement, among other things, the
Agent and the Required Lenders agreed to forbear from exercising remedies with
respect to, and to temporary waivers with respect to, certain “Specified
Defaults” through the end of a “Forbearance Period” with a stated expiration
date of 5:00 p.m. (New York City time) on February 26, 2010.
     WHEREAS, the Agent and the Required Lenders are willing to agree, subject
to the terms and conditions of this Amendment, to provide for an extension of
the scheduled termination of the forbearances and temporary waivers provided in
the Forbearance Agreement.
     WHEREAS, the Borrower, the Guarantors, the Parent, a majority of the First
Lien Lenders, the First Lien Agent and certain counterparties to the Borrower’s
swap agreements have entered into a forbearance agreement, dated as of
December 23, 2009 (as amended on January 22, 2010 and on February 26, 2010, and
as may be further amended, supplemented or modified from time to time, the
“First Lien Forbearance Agreement”), pursuant to which they have agreed to
provide the forbearance and temporary waivers referred to therein.
     WHEREAS, in order to induce the Agent and the Required Lenders to agree to
such extension, the Credit Parties have agreed to make certain acknowledgments
and enter into certain agreements as hereinafter set forth.
     ACCORDINGLY, the parties hereby agree as follows:

1



--------------------------------------------------------------------------------



 



     1. Defined Terms. All capitalized terms not otherwise defined herein are
used as defined in the Forbearance Agreement or the Credit Agreement, as
applicable.
     2. Acknowledgment of Events of Default. The Credit Parties acknowledge and
agree that the following Events of Default exist under the Credit Agreement:
(A) an Event of Default under Section 7(c) of the Credit Agreement as a result
of Borrower’s failure to pay interest on the Loans when due and (B) an Event of
Default under Section 7(g) of the Credit Agreement as a result of the failure of
a Credit Party to make deferred purchase price payments in excess of
$17,000,000.
     3. Amendments to Forbearance Agreement.
          (a) The definition of the following term appearing in the Forbearance
Agreement is hereby amended and restated in its entirety:
“Stated Expiration Date” shall mean 5:00 p.m. (New York City time) on March 31,
2010.
          (b) Section 4(c)(vii) of the Forbearance Agreement is hereby amended
by deleting the reference to “January 22, 2010” appearing therein and replacing
it with the text “the date of effectiveness of Amendment No. 2 dated
February 26, 2010 to the First Lien Forbearance Agreement”.
          (c) Section 4(c)(viii) of the Forbearance Agreement is hereby replaced
in its entirety with the following:
“(viii) that the Credit Parties shall not permit their aggregate minimum cash
balance at any time to be less than $10,000,000;”.
          (d) Section 4(c)(ix) of the Forbearance Agreement is hereby replaced
in its entirety with the following:
“(ix) that the Credit Parties will deliver to the Agent, as and when the same is
delivered to the First Lien Agent, the information required to be provided to
the First Lien Agent pursuant clauses 6(c)(ix) [rolling update to Base Cash Flow
Schedule], 6(c)(xii) [February 28, 2010 monthly financials], 6(c)(xxi)
[greenlighting status reports], 6(c)(xxii) [2009 audited financials],
6(c)(xxiii) [Restructuring Documents], 6(c)(xxiv) [documentation for 2010 slate]
and 6(c)(xxv) [notices from guilds and others] of the First Lien Forbearance
Agreement;”.
          (e) Section 4(c)(xi) of the Forbearance Agreement is amended by
deleting the phrase “the deposit account numbered 001-01150-8 maintained by the
Borrower with American Express;”, and any failure by the Credit Parties to use
their best efforts to deliver an Account Control Agreement with respect to such
account prior to February 25, 2010 is hereby waived.
          (f) Schedule 1 to the Forbearance Agreement, which reflects the
“Specified Defaults”, is hereby replaced in its entirety with Schedule 1 to this
Amendment.

2



--------------------------------------------------------------------------------



 



     4. Incorporation of Terms. Upon the effectiveness of this Amendment,
(a) the forbearances contained in Section 2(a) the Forbearance Agreement (and,
in the case of the Specified Defaults listed as Item 1 appearing on Schedule 1
to this Amendment, the temporary waivers with respect thereto contained in
Section 2(b) of the Forbearance Agreement (as modified by this Amendment)) are
hereby remade and extended with respect to the revised schedule of Specified
Defaults attached as Schedule 1 to this Amendment during the Forbearance Period
(as modified by the amendment to the “Stated Expiration Date” set forth in this
Amendment) and (b) the reservation of rights contained in Section 3 of the
Forbearance Agreement is hereby restated and reaffirmed in all respects.
     5. Acknowledgements, Representations, Warranties, Confirmations, and
Agreements.
          (a) Each Credit Party hereby represents and warrants to Agent and each
of the Lenders that:
               (i) no Defaults or Events of Defaults other than the Specified
Defaults listed on Schedule 1 hereto have occurred and are continuing as of the
date hereof or, as of the date hereof, are expected to occur prior to the Stated
Expiration Date (as such term would be modified via this Amendment);
               (ii) Schedule 2 hereto identifies each of the Credit Parties’ and
each of their Subsidiaries’ deposit accounts, lists the balances in such deposit
accounts as of February 19, 2010 and specifies whether or not an Account Control
Agreement has been delivered with respect to such deposit account;
               (iii) as of February 19, 2010, the aggregate gross value of all
of the assets of any Subsidiaries which have not become a Credit Party because
of the $250,000 threshold appearing in Section 5.21 of the Credit Agreement, is
approximately $85,000, and Schedule 3 hereto identifies the gross asset value of
such Subsidiaries on a per-Subsidiary basis.
          (b) Each Credit Party hereby covenants and agrees to continue to
comply with each of the covenants and agreements contained in Section 4(c) of
the Forbearance Agreement as the same is being modified by this Amendment.
          (c) Each Credit Party and the Parent hereby forever releases the Agent
and each of the Lenders from any and all liens, claims, interests and causes of
action of any kind or nature (each, a “Claim”) that any Credit Party now has or
may hereafter have against the Agent or any of the Lenders, and hereby agrees to
indemnify and hold harmless the Agent and each of the Lenders for all Claims
that any Person may bring against the Agent or any of the Lenders that (i) arise
under or in connection with the Credit Agreement or any other Fundamental
Documents based on facts existing on or before the date hereof or (ii) arise
under or in connection with the Forbearance Agreement (as modified by this
Amendment); provided that the Credit Parties may bring claims or causes of
action solely to enforce the provisions of the Forbearance Agreement (as
modified by this Amendment).
     6. Conditions to Effectiveness. The provisions of this Amendment shall not
become effective unless and until each of the following conditions have been
satisfied:

3



--------------------------------------------------------------------------------



 



          (a) the Agent shall have received counterparts of this Amendment
executed by the Borrower, each Guarantor (and any entity required to join the
Credit Agreement as a Guarantor pursuant to Section 5.21 of the Credit
Agreement), the Parent, the Agent and the Lenders constituting the Required
Lenders;
          (b) after giving effect to this Amendment, no Event of Default or
Default (with the sole exception of (i) the Specified Defaults or (ii) any
Default or Event of Default arising solely from the inaccuracy of any
representation or warranty contained in the Credit Agreement to the extent that
any such inaccuracy exists solely because of the existence of any Specified
Default) shall have occurred and be continuing;
          (c) the representations and warranties contained in Sections 5(a) and
7 hereof shall be true and correct; and
          (d) all legal matters related to this Amendment shall be satisfactory
to Milbank Tweed Hadley & McCloy, LLP, counsel to the Agent.
     7. Representations and Warranties. Each Credit Party represents and
warrants that before and after giving effect to this Amendment the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof
(except to the extent (a) that any such representations and warranties
specifically relate to an earlier date and (b) to the extent that any such
representation or warranty would not be true and correct solely because of the
existence of any Specified Default described on Schedule 1 hereto).
     8. Entire Agreement. This Amendment constitutes the entire agreement of the
parties concerning the subject matter hereof and supersedes any prior or
contemporaneous representations or agreements, either oral or written, not
contained herein.
     9. Further Assurances. At any time and from time to time, upon the Agent’s
request at the instruction of the Required Lenders and at the sole expense of
the Credit Parties, each Credit Party will promptly and duly execute and deliver
any and all further instruments and documents and take such further action as
the Agent, at the instruction of the Required Lenders, reasonably deems
necessary to effect the purposes of this Amendment.
     10. Fundamental Documents. This Amendment shall constitute a Fundamental
Document.
     11. Full Force and Effect. Except as expressly set forth herein, this
Amendment does not constitute a waiver or a modification of any provision of the
Forbearance Agreement or the Credit Agreement or a waiver of any Event of
Default under the Credit Agreement. The Forbearance Agreement and the Credit
Agreement and the other Fundamental Documents shall continue in full force and
effect in accordance with the provisions thereof on the date hereof and are
hereby ratified and affirmed. As used in the Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and
words of similar import, shall, unless the context otherwise requires, mean the
Credit Agreement as modified by the Forbearance Agreement (including this
Amendment). As used in the Forbearance Agreement, the terms “Agreement”, “this
Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and words of similar

4



--------------------------------------------------------------------------------



 



import, shall, unless the context otherwise requires, mean the Forbearance
Agreement as modified by this Amendment.
     12. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     13. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic photocopy (e.g., “.pdf”) shall be effective as delivery of a manually
executed counterpart hereof.
     14. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.
     15. Public/Private Information. Each of the Lenders acknowledges that
information furnished to it pursuant to this Amendment may include material
non-public information concerning the Borrower and its related parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including federal and state securities laws. All such
information, including requests for waivers and amendments, furnished by the
Borrower pursuant to, or in the course of administering, this Amendment, will be
syndicate-level information, which may contain material non-public information
about the Borrower and its related parties or their respective securities.
Accordingly, each Lender represents to the Borrower and the Agent that it has
identified in its “Administrative Questionnaire” a credit contact who may
receive information that may contain material non-public Information in
accordance with its compliance procedures and applicable law.
     16. Agent Capacity. Wilmington Trust FSB is entering into this Agreement
not individually but rather solely in its capacity as the Agent for the Lenders
pursuant to the Credit Agreement, and shall have no personal liability to any
other party hereto, except in case of its own gross negligence or willful
misconduct. This Agreement is entered into in connection with the Credit
Agreement and the Agent shall be fully protected in respect of this Agreement as
provided in the Credit Agreement.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

            BORROWER:

RHI ENTERTAINMENT, LLC

      By:   /s/ William J. Aliber         Name:   William J. Aliber       
Title:   Chief Financial Officer        PARENT:

RHI ENTERTAINMENT HOLDINGS II, LLC

      By:   /s/ William J. Aliber         Name:   William J. Aliber       
Title:   Chief Financial Officer     

Signature Page to Amendment No. 1 to RHI Second Lien Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

RHI ENTERTAINMENT DISTRIBUTION, LLC

      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec VP, General Counsel and Secretary        RHI ENTERTAINMENT
PRODUCTIONS, LLC

      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec VP, General Counsel and Secretary        LIBRARY STORAGE, INC

      By:   /s/ Michael Scarpelli         Name; Michael Scarpelli       
Title:   Vice President and Secretary        RHI INTERNATIONAL DISTRIBUTION,
INC.

      By:   /s/ Michael Scarpelli         Name; Michael Scarpelli       
Title:   Vice President and Secretary        RHI ENTERTAINMENT LTD.

      By:   /s/ Peter von Gal         Name:   Peter von Gal        Title:  
Director     

Signature Page to Amendment No. 1 to RHI Second Lien Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            AGENT:

WILMINGTON TRUST FSB, as Agent

      By:   /s/ Renee Kuhl         Name:   Renee Kuhl        Title:   Assistant
Vice President     

Signature Page to Amendment No. 1 to RHI Second Lien Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:

JPM MEZZANINE CAPITAL, LLC
as Lender

      By:   /s/ AIZEJ A. RABBAM         Name:   AIZEJ A. RABBAM        Title:  
VICE PRESIDENT     

Signature Page to Amendment No. 1 to RHI Second Lien Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            CALIFORNIA BANK & TRUST,
as Lender

      By:   /s/ Thomas Betournay         Name: Thomas Betournay       Title: VP
   

Signature Page to Amendment No. 1 to RHI Second Lien Forbearance Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Specified Defaults

1.   Any Default or Event of Default arising under Section 7(c) of the Credit
Agreement as a result of a failure of the Borrower and the Guarantors to pay
interest as and when due under the Credit Agreement.   2.   Any Default or Event
of Default arising under Section 6.18 of the Credit Agreement [Covenant against
modifications to material contracts that are materially adverse to the Lenders]
as a result of having caused certain receivables from Crown Media to become
scheduled to be paid subsequent to December 31, 2009.   3.   Any Default or
Event of Default arising solely as a result of the existence of the Base Cash
Flow Schedule or any rolling 13-week update relating thereto or arising under
Section 7(g) of the Credit Agreement as a result of the implementation thereof.
  4.   Any Default or Event of Default arising under Section 6.21 of the Credit
Agreement. [Coverage Ratio]   5.   Any Default or Event of Default arising under
Section 7(g) of the Credit Agreement as a result of a failure of the Borrower
and the Guarantors to pay interest as and when due on the First Lien Facility.  
6.   Any Default or Event of Default arising under Section 7(g) of the Credit
Agreement as a result of a failure of the Credit Parties to make deferred
purchase price payments in excess of $17,000,000.   7.   Any Default or Event of
Default arising under Section 7(g) of the Credit Agreement as a result of a
failure to pay rent at the Borrower’s company headquarters.   8.   Any Default
or Event of Default arising under Section 6.19 of the Credit Agreement [No
Negative Pledge] in connection with the pledge agreement, dated May 22, 2009,
between the Borrower and American Express with respect to the deposit account
numbered 001-01150-8 maintained by the Borrower with American Express.   9.  
Any Default or Event of Default arising under Section 7(h) of the Credit
Agreement as a result of any public filing by Public Co. with the U.S.
Securities and Exchange Commission that admits an inability of Public Co.,
Parent, any Credit Party or any of their respective Subsidiaries, or any group
of the foregoing taken as a whole, to pay its debts when due, and any subsequent
republication thereof.   10.   Any Default or Event of Default arising under
Section 6.7 of the Credit Agreement as a result of the notices of assignment or
directions to pay that were inadvertently sent by the Credit Parties to Channel
5 in connection with the Items of Product currently entitled “National Tree” and
“Fairfield Road” directing Channel 5 to make each of its £28,000 per film
payments to Cypress Films directly in lieu of making these payments to the
Credit Parties.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Deposit Accounts

                                                          Account              
  Balance as       Control                 of February       Agreement
Depository   Account   Credit       19, 2010   Nature of   (“yes” or Institution
  Name   Party?   Account Number   (in $US)   Account   “no”)
JP Morgan
Chase
  RHI
Entertainment
LLC   Yes   304-671096     10,000     Petty Cash   Yes
JP Morgan
Chase
  RHI International Distribution Inc.   Yes   304-689211     —     Collection
Account   Yes
JP Morgan
Chase
  RHI International Distribution Inc.   Yes   304-689254     256,171    
Operating
Account   Yes
JP Morgan
Chase
  RHI
Entertainment
LLC   Yes   314-006591     25,662,131     Operating
Account   Yes
JP Morgan
Chase
  RHI
Entertainment
LLC   Yes   323-410537     80,189     Insurance /FSA
Account   Yes
JP Morgan
Chase
  RHI
Entertainment
LLC   Yes   323-047165     25,772     Payroll
Account   Yes
JP Morgan
Chase
  RHI
Entertainment
LLC   Yes   324-330332     —     Collection
Account   Yes
JP Morgan
Chase
  RHI
Entertainment
Distribution
LLC   Yes   304-959251     —     Collection
Account   No
JP Morgan
Chase
  RHI International Distribution Inc.   Yes   601-893506     —     Checking
Account   Yes
JP Morgan
Chase
  RHI
Entertainment
LLC   Yes   615-536158     —     Checking
Account   Yes

 



--------------------------------------------------------------------------------



 



                                                          Account              
  Balance as       Control                 of February       Agreement
Depository   Account   Credit       19, 2010   Nature of   (“yes” or Institution
  Name   Party?   Account Number   (in $US)   Account   “no”)
JP Morgan
Chase
  RHI
Entertainment
Productions
LLC   Yes   758-683403     —     Collection
Account   No
JP Morgan
Chase
  Library
Storage Inc   Yes   799-760657     —     Checking
Account   No
JP Morgan
Chase
  Library
Storage Inc   Yes   799-760632     13,410     Operating
Account   No
American
Express
  RHI
Entertainment
LLC   Yes   001-011150-8     400,000     CD Account   No
Israel
Discount
Bank
  RHI
Entertainment
LLC   Yes   03-49130     250,128     Operating
Account   Yes
California
Bank &
Trust
  RHI
Entertainment
LLC   Yes   324-0329751     9,227     Operating
Account   Yes
Barclays
Bank
  RHI
Entertainment
Ltd   Yes   30403261     63,191     Operating
Account   Yes*
Commonwealth Bank of Australia
  RHI
Entertainment
Australia Pty
Ltd   No   062-438-1009-
6303     102,967     Operating
Account   No
Barclays
Bank
  RHI
Entertainment
Ltd   Yes   80374636     157     Production
Account   No
HVB
Hungarian
Bank
  DTS
Productions
Ltd   No   10918000000000
367110017     —     Production
Account   No
HVB
Hungarian
Bank
  DTS
Productions
Ltd   No   109180010000000
367110024     —     Production
Account   No
Barclays
Bank
  SFR Ltd   No   60655376     —     Production
Account   No
Barclays
Bank
  SFR Ltd   No   40047678     2,609     Production
Account   No
Barclays
Bank
  SFR Ltd   No   68372755     —     Production
Account   No
Barclays
Bank
  SFR Ltd   No   86918211     472     Production
Account   No
HVB
Hungarian
Bank
  RHI
Entertainment
Kft   No   1091 8001
00000003
68110027     —     Production
Account   No
HVB
Hungarian
Bank
  RHI
Entertainment
Kft   No   1091 8001
00000003
68110010     —     Production
Account   No

 



--------------------------------------------------------------------------------



 



                                                          Account              
  Balance as       Control                 of February       Agreement
Depository   Account   Credit       19, 2010   Nature of   (“yes” or Institution
  Name   Party?   Account Number   (in $US)   Account   “no”)
Royal Bank of Scotland
  RHI
Entertainment
LLC   Yes   10154958     —     Production
Account   No
JPMorgan
Chase
  NGP Holding   No   323-317-014     —     Production
Account   No

 

*    By operation of the Debenture, dated February 10, 2010.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Per-Subsidiary Breakdown of Gross Asset Values of Non-Credit Party Subsidiaries

                              Gross asset               value as of            
  February 19,       Credit     2010 (in $US)   Entity   Party?     (000’s)  
Metropolitan Productions, Inc
  No     —  
Don Quixote, Inc
  No     —  
HE PRO Tunes, Inc.
  No     —  
HEP Music, Inc.
  No     —  
HEP SS Music, Inc
  No     —  
SLB Productions, Inc
  No     —  
RHI Entertainment Australia Pty. Ltd.
  No     82  
Southern Whale Pty Ltd
  No     —  
Wayzgoose Concerts Services BV
  No     —  
RHI Entertainment Kft
  No     —  
NGP Holding Inc
  No     —  
HEGOA Inc.
  No     —  
Independent Projects, Inc.
  No     —  
HEDAUS Pty Limited
  No     —  
DTS Productions Limited
  No     —  
Thistle Management Ltd
  No     —  
SFR Limited
  No     3                
 
               
 
  Total Asset Value   $ 85                

 